Citation Nr: 0701492	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) in Detroit, Michigan.  In relevant part, the RO 
denied the veteran's claim for an increased rating for his 
service-connected right knee disability.  

In July 2004, the Board remanded for additional development 
of the record and to ensure due process.  

In March 2004, the veteran testified at a Board hearing.  A 
transcript of that proceeding is of record.  

The Board issued a decision in May 2006 denying the veteran's 
claim of entitlement to an increased rating for his service-
connected right knee disorder, and he appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2006, 
his attorney and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order in October 
2006, granting the joint motion and since has returned the 
case to the Board.

Unfortunately, in order to comply with the Court's order, 
further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to an increased rating for his service-connected 
right knee disorder.  As a result, it is being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.




REMAND

As pointed out in the Joint Motion, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The Joint Motion pointed out that the veteran did 
not receive adequate VCAA notice with regard to his claim for 
an increased disability rating for his service-connected 
right knee disorder.  In this regard, the Board notes that 
the veteran received VCAA notice letters in July 2004, July 
2004, and April 2005, but that these letters did not provide 
the veteran with information as to the evidence necessary to 
substantiate a claim for an increased disability evaluation.  
Likewise, although the veteran was provided with some of the 
regulations implementing the VCAA and the rating criteria 
used to evaluate his service-connected right knee disorder in 
the in the August 2003 statement of the case (SOC), the Joint 
Motion noted that these efforts were considered insufficient 
under current case law.  In particular, the Joint Motion 
relied upon Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), which 
found that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  As 
such, the veteran must be apprised that an effective date 
will be assigned in the event of award of any benefit sought 
and what evidence is necessary to establish an effective 
date.  Therefore, the Board finds that, per the October 2006 
Court Order which granted the joint motion for remand, the 
claim must be remanded for compliance with the VCAA, and 
recent case law.  

Further development of this case also is required to have the 
RO (AMC) consider additional evidence - namely, the October 
2006 private medical report, which was submitted subsequent 
to the Court's October 2006 order.  A review of the claims 
file indicates that the veteran specifically requested that 
this additional evidence be initially considered by the RO 
(AMC).  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence that is 
necessary to substantiate his claim for a 
higher disability rating for his 
residuals of an arthrotomy of the right 
knee; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

Also provide an explanation of the 
information or evidence needed to 
establish a disability rating and an 
effective date for an award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Thereafter, the RO should consider 
all additional evidence received since 
issuance of the most recent supplemental 
statement of the case in July 2005, and 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


